     Case 3:20-cv-00593 Document 1 Filed 09/11/20 Page 1 of 5 PageID #: 1




               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            HUNTINGTON DIVISION


ANDRED DAVIS, JR., et al.,

              Plaintiffs,

v.                                                      Case No. 3:20-cv-00592


KARL ALDRIDGE;
MAJOR FLEMING;
LT. DAVIS;
AMANDA MCGREW;
and MEDICAL STAFF,

              Defendants.



                    MEMORANDUM OPINION and ORDER

       Approximately ten prisoners at the Western Regional Jail and Correctional

Facility in Barboursville, West Virginia have purportedly filed a joint Complaint

pursuant to 42 U.S.C. § 1983, alleging that they have been subjected to systemic racism,

deliberate indifference to serious medical needs, the biased and unequal application of

discipline, and due process violations.. Plaintiffs request monetary damages.

       Although the United States Court of Appeals for the Fourth Circuit has not

explicitly ruled that multiple prisoners are prohibited from joining together as

plaintiffs in a single § 1983 action, at least one circuit has determined that the Prison

Litigation Reform Act (“PLRA”) bars such joinders. Hubbard v. Haley, 262 F.3d 1194,

1198 (11th Cir. 2001) (holding that PRLA requirement of a separate filing fee for each

prisoner prevents prisoners from joining claims under Fed. R. Civ. P. 20). “Even in


                                           1
    Case 3:20-cv-00593 Document 1 Filed 09/11/20 Page 2 of 5 PageID #: 2




light of more flexible holdings in other circuits regarding the permissive joinder of

multiple prisoner plaintiffs, see Hagan v. Rogers, 570 F.3d 146, 157 (3d Cir. 2009);

Boriboune v. Berge, 391 F.3d 852, 855 (7th Cir. 2004); In re Prison Litigation Reform

Act, 105 F.3d 1131, 1137-38 (6th Cir. 1997), courts in [the Fourth Circuit] have found

the analysis in Hubbard persuasive and have declined to permit prisoner plaintiffs to

join in one civil action.” Griffin v. Nettles, No. 4:18-cv-02469-RBH-TER, 2018 WL

4701293 (D.S.C. Nov. 22, 2013) (collecting cases); also Battle v. S.C. Dep’t of Corr., No.

2:18-cv-719-TMC, 2019 WL 926415, at *8, n. 9 (D.S.C. Feb. 26, 2019); Galeas v. United

States, No. 5:14-CT-3225-F, 2015 WL 1433547, at *1 (E.D.N.C. Mar. 27, 2015); Fleming

v. Francis, No. 5:13–CV–21991, 2014 WL 2589755, at *1 (S.D.W. Va. June 10, 2014)

(“The undersigned finds that multiple-prisoner plaintiffs may not proceed in forma

pauperis in the same civil action”); Watterson v. Terrell, No. 1:10CV184–RJC, 2010

WL 3522331, at *1 (W.D.N.C. Sept. 7, 2010) (finding that multiple plaintiffs subject to

the PLRA may not join a lawsuit “so as to pro-rate the mandatory filing fee.”); Greene

v. Phipps, No. 7:09-cv-00100, 2009 WL 3055232, at *6 (W.D. Va. Sept. 24, 2009)

(citing to the conclusion in Hubbard that by joining parties and claims in one case,

prisoners seek to bypass the PLRA’s three-strikes provision and filing fee

requirement).

       Another persuasive reason for disallowing multiple prisoners to join in one §

1983 complaint is the well-settled principle that “it is plain error for a pro se inmate to

represent other inmates in a class action,” Fowler v. Lee, 18 Fed. Appx. 164, 165 (4th

Cir. 2001). Typically in these cases, one prisoner takes a leading role by completing the

complaint form and addressing the filing fee. In this case, only Plaintiff Davis filed an

Application to Proceed Without Prepayment of Fees and Costs, and only Davis signed

                                            2
    Case 3:20-cv-00593 Document 1 Filed 09/11/20 Page 3 of 5 PageID #: 3




the Complaint. It does not appear from the complaint that Davis consulted with the

others before joining them in the pleading, or that he even knows the full names of all

of the listed plaintiffs. Davis cannot act on behalf of the other prisoners. See, e.g., Ofori

v. Clarke, No. 7:18-cv-00587, 2019 WL 4344289, at * 2 (W.D. Va. Sept. 12, 2019)

(holding that a prisoner “cannot sign pleadings on behalf of other pro se litigants asking

for relief on their behalf.”). As noted above, prisoners are each responsible for their

own filing fee under 28 U.S.C. §1915(b)(1), but have used joinder as a way to lessen the

financial burden, Davidson v. Thompson, No. 18-3084-SAC, 2019 WL 1317465, at *2

(D. Kan. Mar. 22, 2019), as well as to decrease their chances of obtaining a “strike”

under the PLRA’s three strikes rule. Taylor v. First Medical Management, 508 F.

App’x 488, 493 (6th Cir. 2012). This attempt to avoid the basic requirements attendant

to filing a lawsuit in this Court is unacceptable.

       Finally, while the violations about which the plaintiffs complain are collectively

described as systemic, it is likely that the plaintiffs have been exposed to varying levels

of alleged harm at different times, involving different transactions with different

defendants. Consequently, joinder is not appropriate as each plaintiff’s claim will

require individualized factual development and determination. See Griffin, 2018 WL

4701293, at *1. Accordingly, the claims of the plaintiffs should be separated into

discreet civil actions and each must undergo a preliminary review pursuant to 28

U.S.C. § 1915(e)(2).

       Therefore, the Clerk of Court is directed as follows:

       This civil action, 3:20-cv-00592, shall pertain only to Plaintiff Andred Davis, Jr.

and shall be styled Andred Davis, Jr. v. Karl Aldridge, Major Fleming, Lt. Davis,

Amanda McGrew, and Medical Staff. The Clerk is ORDERED to open a new civil

                                             3
    Case 3:20-cv-00593 Document 1 Filed 09/11/20 Page 4 of 5 PageID #: 4




action for each of the following plaintiffs, listing the same defendants as those named

above:

         1.    Stewart Jordan

         2.    Marty Womble

         3.    Jacquez White

         4.    Rodney Toney

         5.    Davone McClinton

         6.    Kelly Davis

         7.    Brendan Gardner

         Two other plaintiffs are identified by Davis, but they cannot be designated as

plaintiffs at this time. One, Danny N/A, is not sufficiently identified to prosecute a case.

The second, Shauntique Whitfield, is described as “dead.” Obviously, a deceased

person cannot participate in litigation. Instead, the legal representative of the

deceased’s estate is the proper party. No information has been provided to the Court

regarding that representative, and no person has signed the complaint on behalf of the

estate. Moreover, there are no allegations specific to Danny N/A or Whitfield, and no

evidence that either Danny N/A or the estate of Whitfield authorized Davis to file a

complaint on their behalf. Therefore, as there is no factual or legal basis upon which to

accept a pleading on behalf of these individuals, the Clerk is directed to remove them

as plaintiffs in this action and withhold opening a new case on their behalf until they

request the opening of a case.

         Once the new civil actions are opened, the seven new plaintiffs listed above shall

be terminated as parties in this civil action. In each newly-opened action, this Order

shall be docketed, followed by the Complaint filed herein, and the Standing Order Re

                                             4
    Case 3:20-cv-00593 Document 1 Filed 09/11/20 Page 5 of 5 PageID #: 5




Assignment of Magistrate Judges. Upon the opening and docketing of the new cases,

the Clerk is ORDERED to provide each Plaintiff with a form complaint under § 1983

and an Application to Proceed Without Prepayment of Fees and Costs. Each plaintiff is

ORDERED to complete, sign, and file a complaint on his own behalf, stating factual

allegations pertinent to his experience at the Western Regional Jail and Correctional

Facility, and to either pay the $400 filing fee or submit the fully completed Application

within twenty days of the date of this Order. Plaintiffs are advised that a failure to file

the complaint, and either pay the filing fee or submit the Application, will result in a

recommendation that their case be dismissed for failure to prosecute.

       Each plaintiff is also hereby advised of his obligation as a pro se plaintiff to

promptly notify the Clerk of Court of any changes in his addresses.

       The Clerk is directed to provide a copy of this Order to all of the plaintiffs.

                                           ENTERED: September 11, 2020




                                             5
